           Case 1:19-cv-03825-JMF-SN Document 81 Filed 02/20/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JASON BOYCE,
                                                           Case No. 1:19-cv-03825-JMF
                        Plaintiff,
                                                           DECLARATION OF DANIEL L.
             v.                                            BROWN IN SUPPORT OF
                                                           DEFENDANTS’ MOTION FOR
 BRUCE WEBER and LITTLE BEAR, INC.                         SUMMARY JUDGMENT

                        Defendants



           I, Daniel L. Brown, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

           1.          I am an attorney with the law firm of Sheppard Mullin, counsel for Defendant

Bruce Weber (“Defendant” or “Mr. Weber”).

           2.          I respectfully submit this Declaration in connection with Defendant’s Motion for

Summary Judgment dismissing the First Amended Complaint of plaintiff Jason Boyce

(“Plaintiff”) in the above-entitled action.

           3.          I have personal knowledge of all facts stated in this Declaration, and if called to

testify, I could and would testify competently thereto.

           4.          Attached as Exhibit A are true and correct copies of excerpts of the transcript of

the deposition of Plaintiff Jason Boyce, dated July 9, 2019

           5.          Attached as Exhibit B are true and correct copies of excerpts of the transcript of

the deposition of Bruce Weber, dated September 19, 2019.

           6.          Attached as Exhibit C is a true and correct copies of excerpts of the transcript of

the deposition of David Todd, dated March 5, 2019.

           7.          Attached as Exhibit D is a true and correct copy of Little Bear’s Response to




4851-1746-5523 v.1 058257/01500, 3:59 PM, 01/27/2020
       Case 1:19-cv-03825-JMF-SN Document 81 Filed 02/20/20 Page 2 of 4



Plaintiff’s Interrogatory No. 11.

       8.      Attached as Exhibit E is a true and correct copy of a redline comparing the FAC

with the Original Complaint.

       9.      Attached as Exhibit F is a true and correct copy of an email, dated August 26,

2010, between Plaintiff and David Todd.

       10.     Attached as Exhibit G is a true and correct copy of an email, dated April 18, 2011,

between Plaintiff and David Todd.

       11.     Attached as Exhibit H is a true and correct copy of an email, dated April 19, 2011,

between Plaintiff and David Todd.

       12.     Attached as Exhibit I is a true and correct copy of an email, dated April 19, 2011,

between Mr. Weber and David Todd.

       13.     Attached as Exhibit J is a true and correct copy of an email, dated April 20, 2011,

between David Todd and Mr. Weber.

       14.     Attached as Exhibit K is a true and correct copy of an email, dated April 20, 2011,

between Plaintiff, David Todd, and Mr. Weber’s assistant.

       15.     Attached as Exhibit L is a true and correct copy of an email, dated April 20, 2011,

from Mr. Weber’s assistant to Mr. Weber about Plaintiff.

       16.     Attached as Exhibit M is a true and correct copy of a text message chain, dated

March 1-7, 2013, between David Todd and Mr. Weber. 1

       17.     Attached as Exhibit N is a true and correct copy of a text message chain, dated

February 18, 2014, between David Todd and Mr. Weber.




1
 This and other nude photos included with the motion are redacted out of respect for the Court
and at the request of Plaintiff’s counsel.


                                               -1-
       Case 1:19-cv-03825-JMF-SN Document 81 Filed 02/20/20 Page 3 of 4



       18.    Attached as Exhibit O is a true and correct copy of an email, dated June 2, 2014,

between Jason Kanner and Mr. Weber.

       19.    Attached as Exhibit P is a true and correct copy of an email, dated November 19,

2014, 2 between Jason Kanner and Mr. Weber about Plaintiff.

       20.    Attached as Exhibit Q is a true and correct copy of an email chain, dated

November 21 between Jason Kanner and Mr. Weber.

       21.    Attached as Exhibit R is a true and correct copy of text message, dated November

24, 2014, between Plaintiff and Mr. Weber.

       22.    Attached as Exhibit S is a true and correct copy of an email, dated November 27,

2014, between Jason Kanner and Mr. Weber about Plaintiff and another model named Braeden.

       23.    Attached as Exhibit T is a true and correct copy of an email, dated December 5,

2014, between Jason Kanner and Mr. Weber.

       24.    Attached as Exhibit U is a true and correct copy of an email, dated December 11,

2014, between Jason Kanner and Mr. Weber yet again

       25.    Attached as Exhibit V is a true and correct copy of an email, dated December 15,

2014, between Jason Kanner and Mr. Weber.

       26.    Attached as Exhibit W is a true and correct copy of a text message chain, dated

December 16, 2014, between Plaintiff and David Todd.

       27.    Attached as Exhibit X is a true and correct copy of an email, dated December 16,

2014, between Jason Kanner and Mr. Weber.

       28.    Attached as Exhibit Y is a true and correct copy of text message chain, dated



2
  Time stamps on emails vary given time zones. For example, some record evidence reflects that
this email was sent the evening of November 19, while others reflect just after midnight on
November 20.


                                              -2-
       Case 1:19-cv-03825-JMF-SN Document 81 Filed 02/20/20 Page 4 of 4



March 14, 2015, between Plaintiff and Mr. Weber.

       29.     Attached as Exhibit Z is a true and correct copy of an text message chain, dated

April 27, 2015, between Plaintiff and Mr. Weber.

       30.     Attached as Exhibit AA is a true and correct copy of a text message chain, dated

May 16-29, 2015, between Plaintiff and Mr. Weber.

       31.     Attached as Exhibit BB is a true and correct copy of an email, dated April 10,

2016, between Jason Kanner and Mr. Weber about Plaintiff.

       32.     Attached as Exhibit CC is a true and correct copy of an email, dated April 10,

2016, between Mr. Weber and Jason Kanner.

       33.     Attached as Exhibit DD is a true and correct copy of an email, dated April 10,

2016, between Mr. Weber and Jason Kanner.

       I declare under penalty of perjury under the laws of the United States of America and New

York that the foregoing is true and correct.


Executed on February 20, 2020
New York, New York.

                                                     /s/    Daniel L. Brown
                                                            Daniel L. Brown




                                               -3-
